Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group II, claims 17-18, 21, 25-27, 31, and 34-35 in the reply filed on 10/22/2021 is acknowledged.  The traversal is on the ground(s) that “Further, in response to the “Election of Species” on pages 5 and 6 of the outstanding Office Action, Applicant provisionally elects, with traverse, the following species: 1) the opening comprising “a busbar;” II) the opening created by “laser etching:” and III) “IR reflective coating” as the coating. Specifically, Applicant respectfully submits that the Office’s identification of the claimed “at least one opening” comprising a “busbar” as the one of the species is improper. As disclosed in the originally filed specification, the claimed “at least one opening” is for busbar creation”.  This is not found persuasive because they are not linked as to form a single general inventive concept.
The requirement is still deemed proper and is therefore made FINAL.
	This office action is responsive to the amendment filed on 10/22/2021. As directed by the amendment: claims 17, 21, 25-27, 31, and 34-35 have been amended, claims 1-2, 4, 8-11, 13-14, and 32-33 have been withdrawn, claims 3, 5-7, 12, 15-16, 18-20, 22-24, and 28-30 have been cancelled, and a new claim 36 has been added.  Thus, claims 17, 21, 25-27, 31, 34-35, and 36 are presently under consideration in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17, 21, 25, 26, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quaintance et al. (US 3,765,994).
Regarding claim 17, Quaintance et al. discloses an electrically connected coated substrate (see figure 1), comprising: 
a substrate 1, 4 (fig. 2, i.e. a transparent sheet 1 of glass, quartz, or clear polymer, such as "Plexiglass," or polymethyl methacrylate and underlying barrier layer); and 
a coating 3 (fig. 2, i.e. a porous layer) on at least one surface (i.e. the surface of the underlying barrier layer 4) of the substrate, wherein at least one deletion (i.e. hills and valleys) is created in the coating to form at least one opening 6 (fig. 2, i.e. pores) 
With respect to claim 21, Quaintance et al. discloses wherein the coating 3 (fig. 2, i.e. a porous layer) is selected from the group consisting of an infrared reflective coating, a nanowire coating, a low-emissivity coating, and a transparent conductive oxide (abstract, i.e. transparent porous layer).
With respect to claim 25, Quaintance et al. discloses wherein the at least one opening 6 (fig. 2, i.e. pores) comprises a wave structure having a frequency-type shape, and the frequency-type shape comprises at least one of a sinusoidal wave form, a triangle wave form or a quadrangular wave form (col. 11, lines 21-23, i.e. hills and valleys).
With respect to claim 26, Quaintance et al. discloses wherein the at least one opening 6 (fig. 2, i.e. pores) is linear (see figure 2 for example).
With respect to claim 35, Quaintance et al. discloses wherein a top layer 2 (fig. 2) of the coating 3 (fig. 2, i.e. a porous layer) is electrically non-conductive (col. 11, lines 25-29, i.e. glass, quartz, or clear polymer, such as "Plexiglass," or polymethyl methacrylate).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 31 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Quaintance et al. (US 3,765,994) in view of KOTA FUKUBARA et al. (CN 102795793).
Regarding claim 27, Quaintance et al. discloses all the limitations of the claimed as set forth above, except for wherein the at least one opening comprises a vertical pillar. It would have been an obvious matter of design choice to include such vertical pillar opening as set forth above, for the purpose of providing a suitable energy in form of light, heat, or pressure or any combination thereof is supplied, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
With respect to claim 31, Quaintance et al. in view of KOTA FUKUBARA et al. discloses the limitations of the claimed as set forth above of which KOTA FUKUBARA et al. further discloses wherein the at least one opening filled with the electrically conductive material comprises a busbar 5, 51, 52, 53, 54, 55-58 (figs. 1, 2, 3, and 4). It 
With respect claim 36, Quaintance et al. in view of KOTA FUKUBARA et al. discloses the limitations of the claimed invention as set forth above of which KOTA FUKUBARA further discloses wherein the substrate is one of a first glass substrate 1 (fig. 1) and a second glass substrate 2 (fig. 1), wherein the first glass substrate and the second glass substrate are laminated together with at least one polymer interlayer 3 (fig. 1) between the first glass substrate and the second glass substrate (abstract; ¶ 0036). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such substrates as set forth above, as suggested and taught by KOTA FUKUBARA et al., for the purpose of increasing the visible light transmittance of the glass or to balance the difference between the visible light transmittance of the low-emissivity film and the resistance of the conductive film layer, at !east one surface of glass surface of the glass substrate on which the low-radiation film is not disposed is provided with an anti-reflection film (¶ 0049).

Claim 34 rejected under 35 U.S.C. 103 as being unpatentable over Quaintance et al. (US 3,765,994) in view of Boote (US 20110170170 A1).
Regarding claim 34, Quaintance et al. discloses all the limitations of the claimed as set forth above, except for wherein the at least one electrical connector includes a copper tape and a second connector attached to the copper tape.
However, Boote teaches wherein the at least one electrical connector 38 (fig. 3, i.e. called the first remote electrical connector region) includes a copper tape and a second connector 39 (fig. 3, i.e. called the second remote electrical connector region) attached to the copper tape (¶ 0035, 0055). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Quaintance‘s reference, to include such electrical connector(s) as set forth above, as suggested and taught by Boote, for the purpose of making an electrical connection between the second electrically conductive coating and an electrical connection means to connect the switchable film assembly to a power supply (¶ 0038).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827. The examiner can normally be reached Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KET D DANG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761